By JUDGE DONALD H. KENT
In his Amended Motion for Declaratory Judgment, the landlord seeks a decree which finds that the tenant has defaulted on a lease dated April 19, 1978; that due to the default, there can be no renewal; and that the landlord is entitled to possession of the premises. The landlord complains that the tenant is in default by his failure to pay the November, 1987, rent on time; failure to maintain adequate liability insurance; and by keeping inflammable materials on the premises. The defendant acknowledges that he has failed to comply with the strict terms of the lease and contends that the landlord has waived his right to complain by the acceptance of rent and his acquiescence and consent to the actions of the tenant.
The Court, having considered the pleadings, testimony of the parties and their witnesses and argument of counsel, finds that the evidence is clear that any default on the part of the tenant is due to accident, mistake or negligence and is not occasioned by any fraudulent or willful conduct on his part. Additionally, the landlord has received full compensation and has suffered no damage. It would be unfair, unjust and inequitable to grant possession of the premises to the landlord under these circumstances.
*161Beginning in April of 1978 and continuing for almost ten years, the tenant has operated an auto body repair business on the premises where the painting of automobiles has been an integral part of that business. Certainly the parties at no time intended paragraph eleven of the lease to preclude this operation which is essential to the auto body repair business.